Citation Nr: 1823038	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  12-20 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral ear disability other than hearing loss, to include compensation under 38 U.S.C. § 1151 for right ear disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946.  The Veteran was a Purple Heart Recipient.  He died in April 2017, and the appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2013, the Veteran testified at a videoconference hearing before a Veterans Law Judge who has since retired from the Board; a transcript is of record. In January 2017, the Board offered the Veteran the opportunity to appear at another hearing before a Veterans Law Judge who would participate in the final decision.  The Veteran failed to respond; thereby waiving his right to another hearing.  

When this claim was last before the Board in November 2015, it was remanded for additional development and adjudicative action.  There has been substantial compliance with the remand instructions and this matter is again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

A VA medical opinion was obtained in this case in April 2017 from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901(a) (2017).  The appellant was provided a copy of this VA medical opinion in January 2018.  See 38 C.F.R. § 20.903(a) (2017).  No additional evidence was submitted.

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran's current bilateral ear disability, other than hearing loss, has not been shown to have onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by disease or injury in active service.

2.  Residuals of chronic serous effusion treatment were not due to carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault on VA's part in furnishing medical treatment; nor are they the result of an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  A bilateral ear disability, other than hearing loss, was not incurred in or aggravated during service, and an organic disease of the nervous system, may not be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for entitlement to benefits under 38 U.S.C. § 1151 for residuals of chronic serous effusion treatment are not met.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. § 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Remand Compliance

As noted in the Introduction, the Board previously remanded this matter in November 2015.  With respect to the issues decided, the Board instructed the RO to obtain any outstanding treatment records, obtain an opinion regarding the etiology of the Veteran's bilateral ear disorders, develop the issue of entitlement to compensation for a right ear disability under 38 U.S.C. §§ 1151, and readjudicate the claim.  The claims file contains the requested outstanding evidence and a May 2016 medical opinion.  The RO provided the appropriate notice regarding filing a claim under 38 U.S.C. §§ 1151 in November 2015.  The RO readjudicated the claim most recently in a June 2016 Supplemental Statement of the Case (SSOC).  

As a result of these steps taken, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In December 2016, the Veteran's representative raised an issue regarding the adequacy of the May 2016 medical opinion.  The Board obtained a VHA opinion in April 2017, and, as will be described in more detail below, subsequently finds the duty to assist has been met.

Additionally, during the hearing, the former VLJ clarified the issue, determined that there were potential outstanding records, and explained a service connection claim.  The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims.  The actions of the previous VLJ supplement the notice requirements and comply with 38 C.F.R. § 3.103.

Neither the Veteran, nor the appellant has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds that the appeal may be considered on the merits.

III. Service Connection and Compensation under 38 U.S.C. § 1151

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. §§ 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service.  38 C.F.R. § 3.303(d).  Service connection for chronic disease may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303(b).  With respect to the current appeal the list of current diseases does include organic diseases of the nervous system.  

Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.

A Veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability . . . were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C. § 1151(a)(1)(A), (B); 38 C.F.R. § 3.361 (a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those Veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C. § 1151(a).

First, there must be evidence of additional disability, as shown by comparing the Veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped. VA considers each body part or system separately.  The additional disability must not be the result of the Veteran's willful misconduct.  38 U.S.C. § 1151 (a); 38 C.F.R. § 3.301(c)(3).

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the Veteran by VA. 38 C.F.R. § 3.361(c).  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361 (c)(1).  In order for additional disability to be compensable under 38 U.S.C. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. § 3.361 (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005); Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993).  That is, the additional disability must have been the result of injury that was part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA and such additional disability must be directly caused by that VA activity.  Loving, 19 Vet. App. at 101.

Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event that was not reasonably foreseeable.  38 U.S.C. §1151(a)(1); 38 C.F.R. § 3.361(d).

Therefore, 38 U.S.C. § 1151 contains two causation elements-an additional disability must not only be "caused by" the hospital care or medical treatment received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  38 U.S.C. § 1151(a)(1).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App.453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that the Veteran's bilateral ear infections are entitled to service connection or compensation under the provisions of 38 U.S.C. § 1151.

The Veteran's service treatment records (STR) are associated with the claims file.  February 1945 STR's reflect that the Veteran suffered multiple wounds from flying shrapnel while engaged in combat at Iwo Jima when a shell burst close to the Veteran.  The injuries consisted of numerous abrasions and first degrees burns to the face and neck but no mention of ear or hearing damage.  A May 1946 separation examination reported that the Veteran received multiple wounds in February 1945, but listed the Veteran's head and face as normal, with no diseases or defects of the ears.

October 2002 VA treatment records noted that the Veteran's external auditory canal was clear and no fluid was present.

April 2006 private treatment records reflect that the Veteran sought treatment for his right ear after the onset one year ago of an aching dull pain.  The private physician noted that the onset was gradual and there was no history of multiple ear infections and no precipitating event or prior ear surgery.  The Veteran's past medical history was described as noncontributory.  However, in a May 2006 note, the physician noted that the Veteran had a long history of right tympanic membrane (TM) perforation, and chronic otitis media (OM).

The Veteran filed a claim for entitlement to service connection for recurrent ear infections in August 2010.

October 2010 VA treatment records reflect that the Veteran had chronic anterior TM perforation for the last five years.

During an October 2010 VA examination, the Veteran reported that he had bilateral ear infections in service.  He stated that around 2005 he saw a private doctor for ear infections and received ear tubes.

On his April 2011 notice of disagreement, the Veteran reported that he believed the VA treatment he received for his recurrent ear infections worsened his hearing conditions.  He also reported that sometime in the fall of 1945 to April 1946, he developed ear infections.  He said he was treated with ginseng violet.  He said that this treatment helped his ear infections but did not cure it.  The Veteran stated that his ear infections were active at the time of his discharge, and that he experienced ear drainage during the summer of 1946.  He reported that a private physician treated him for about six months until the issues resolved.  The Veteran said he did not experience similar symptomatology until 2007.  He stated that although he was not a doctor, he believed the 2007 ear infections were related to the ear infections he experienced in service.

As noted above, the Veteran attended a videoconference Board hearing in August 2013.  He testified that in 1945 he started experiencing ear infections when he was in the Philippines, and it was referred to as jungle rot.  He said it was treated with ginseng violet but that he continued to have the infection after discharge and sought private treatment.  The Veteran testified that the condition then remained dormant for many years and did not reoccur until sometime around 2000.  At that time he sought treatment at the VA and tubes were put in his ears.  He said that this caused a right ear perforation.  The Veteran testified that doctors told him that his more recent ear conditions were not related to the jungle rot he experienced in service.  He said his right ear condition was under control, and that the right ear perforation caused hearing loss, but was not causing recurrent ear infections.

A January 2014 VA examination reported that the Veteran had bilateral, right greater than left, poor aeration of the mastoids, which the examiner noted could represent simple effusions or mastoiditis.  He also had extensive calcific atherosclerotic disease.  After reviewing the Veteran's STR's, the examiner failed to find any evidence of medical treatment regarding the Veteran's ears in service.  She noted that VA treatment records documented chronic suppurative otitis media, otorrhea, a perforated tympanic membrane, and a eustachian tube dysfunction, but that none of the Veteran's medical records indicated that his ear conditions were related to his service.

In March 2015, the Veteran attended another VA examination.  The examiner noted that the Veteran was diagnosed with chronic otitis externa in 1945 and chronic nonsuppurative otitis media in 2005.  The Veteran again reported that he was treated for an ear condition through 1946 and did not experience anymore issues with his ear until 2005.  In 2005, he had a pressure equalization (PE) tube placed by the VA and subsequently developed an otitis media and externa, which was treated with antibiotics.  The tube was then removed, leaving the Veteran with a permanent right tympanic membrane perforation which occasionally had drainage.  The examiner concluded that the perforation would have limited impact on the Veteran's daily function and hearing, and that his history of fungal otitis externa while in service was less likely than not related to his current ear condition.

In a follow-up May 2015 addendum opinion, the examiner concluded that the Veteran's experience of developing otorrhea, and persistent perforation was not an unexpected complication after myringotomy and pressure equalizing tube (PET) placement.  He cited to medical literature which supported the fact that the Veteran's complications were foreseeable, as well as the Veteran's medical records which included a June 2004 document informing the Veteran of potential surgical complications. 

An additional VA medical opinion was provided in May 2016.  After reviewing the Veteran's claims file, the examiner concluded that the Veteran's ear disabilities were less likely than not related to his service.  He reasoned that the Veteran's separation examination noted that his ears were normal and there were no chronic ear conditions.  There was also no evidence of a diagnosed ear condition during service.  The examiner also concluded that the Veteran's right tympanic membrane perforation was a potential complication of VA treatment, and was not due to carelessness, negligence, lack of proper skills, error in judgement or a similar instance of fault on the part of the VA in treating the Veteran.  This was a reasonably foreseeable complication.

In a December 2016 informal hearing presentation, the Veteran's representative objected to the VA opinions of record, stating that the Veteran's lay statements were not taken into consideration.

As noted above, the Board requested a VHA opinion in March 2017.  The Board asked that an otolaryngologist provide an opinion on the etiology of the Veteran's ear disabilities, with consideration of the Veteran's lay statements.

An opinion was obtained in April 2017 by a Board Certified Otolaryngologist, who concluded that the Veteran's current ear disorders were not the result of exposure to in-service ear infections.  He reasoned that the Veteran's current symptoms were related to otitis media and Eustachian tube dysfunction.  Those conditions are different in pathogenesis, diagnostic criteria and treatment.  Otitis externa is not treated with myringotomy tube.  It was also determined that it was less likely than not that an infection in service remained dormant or mild for many years and later re-emerged.  The Otolaryngologist explained that otitis externa is a topical infection of the ear canal and when treated will not cause further symptoms or remain quiescent for several years.  The Veteran may have been susceptible to recurrent otitis externa based upon ear canal anatomy, immunologic status and underlying co-morbidities, however, given the length of time from his service to the early 2000's, it was not likely to have infection that would not be symptomatic to some degree. 

The Veteran's current bilateral ear disorders manifested around 2005.  The Board recognizes the nearly 60 year gap between discharge from active service (1980) and evidence of disability in approximately 2005.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for disability can be considered as a factor in resolving claim).  Though the Veteran experienced an ear infection in service that required treatment following separation, the Board places a significant amount of probative weight on the April 2017 VHA opinion which concluded that the Veteran's current ear disorders (otitis media and Eustachian tube dysfunction) were unrelated to 1945 ear condition (otitis externa).  Thus, the Veteran's current ear disorders have not been shown to manifest during service or within one year after separation from service.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, as the evidence establishes that the Veteran did not have characteristic manifestations of the current disease process during service or within one year after separation, service connection under 38 C.F.R. § 3.303 (b) is not applicable.

Moreover, the medical opinion evidence preponderates against a relationship between the current bilateral ear disorders and the in-service ear infection.  There are no competent, credible and positive nexus opinions of record.  Rather, the highly probative 2017 VHA opinion is wholly against this claim.  

To the extent that the Veteran argued, generally, that the current ear disorders were related to the 1945 ear infection, his assertions are outweighed by the April 2017 Otolaryngologist's opinion that accepted that the Veteran experienced an ear infection in 1945 consistent with the Veteran's assertions, and considered the Veteran's statements and medical treatment records.

In regards to the Veteran's assertion that his right ear disorders are entitled to compensation under 38 U.S.C. § 1151, there is competent evidence that there was no carelessness, negligence, lack of proper skill, or error in judgment on the part of VA, nor was any additional disability shown to be due to an event not reasonably foreseeable.  The May 2016 VA medical opinion is entitled to significant probative weight.  The examiner performed a thorough review of the Veteran's VA treatment records and relevant medical literature before concluding that the Veteran's ear disorders were a known potential complication of the treatment performed, and was not due to carelessness, negligence, lack of proper skills, error in judgement or a similar instance of fault on the part of the VA in treating the Veteran. 

Additionally, the Veteran did not have the medical training or credentials to provide competent evidence addressing whether specific symptoms were due to negligence or other fault or to an event not reasonably foreseeable.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefits sought on appeal are accordingly denied.  See 38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral ear disability other than hearing loss, to include compensation under 38 U.S.C. § 1151 for right ear disability is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


